Title: From Alexander Hamilton to Thomas Chandler, 9 January 1800
From: Hamilton, Alexander
To: Chandler, Thomas


          
            Sir:
            New York Jany. 9th. 1800
          
          I have received your letter of the twenty sixth of December.
          It rests with the President to determine on the acceptance of resignations; and your letter has been sent to the War Department for the purpose of being laid before him. As soon as The result, when known, shall be communicated to you.
          W—
          Captain Chandler—
        